Citation Nr: 0619347	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-16 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a cerebrovascular accident (CVA), 
right upper extremity.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a CVA, right lower extremity.

3.  Entitlement to an effective date earlier than June 4, 
1996 for the grant of service connection for residuals of a 
CVA, right upper extremity.

4.  Entitlement to an effective date earlier than June 4, 
1996 for the grant of service connection for residuals of a 
CVA, right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which awarded the veteran service connection 
for residuals of a CVA, right upper extremity with a 20 
percent rating, effective June 4, 1996, and awarded the 
veteran service connection for residuals of a CVA, right 
lower extremity with a 10 percent rating, effective June 4, 
1996.  The veteran requests higher ratings and an earlier 
effective date for the grant of service connection.

In June 2005, the Board remanded the veteran's case to the RO 
for further development.  The case was returned to the Board 
in March 2006.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  Residuals of a CVA, right upper extremity manifested with 
mild weakness in motor strength and hyperreflexive reflexes, 
resulting in no more than mild incomplete paralysis.

3.  Residuals of a CVA, right lower extremity manifested with 
mild weakness in motor strength and hyperreflexive reflexes, 
resulting in no more than mild incomplete paralysis.
4.  A claim for service connection for residuals of a CVA, 
right upper extremity, was not received before June 4, 1996.

5.  A claim for service connection for residuals of a CVA, 
right lower extremity, was not received before June 4, 1996.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for residuals of a CVA, right upper extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8513 
(2005).

2.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a CVA, right lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 
(2005).

3.  The criteria for an effective date earlier than June 4, 
1996, for the grant of service connection for residuals of a 
CVA, right upper extremity have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.150, 3.151, 3.155, 3.400 
(2005).

4.  The criteria for an effective date earlier than June 4, 
1996, for the grant of service connection for residuals of a 
CVA, right lower extremity have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.150, 3.151, 3.155, 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in June 1996, prior to the enactment of the VCAA.  

An RO letter dated in June 2005, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of his responsibility to 
submit evidence that showed that his condition was worse or 
had increased in severity and to submit evidence to show that 
he was entitled to an earlier effective date for the grant of 
service connection.  By this letter, the veteran was notified 
of what evidence, if any, was necessary to substantiate his 
claims and it indicated which portion of that evidence the 
veteran was responsible for sending to VA and which portion 
of that evidence VA would attempt to obtain on behalf of the 
veteran.  He was also requested to submit any evidence in his 
possession that pertained to the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ) adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Thus, the Board finds that the veteran was not 
prejudiced by the timing of the June 2005 VCAA letter because 
he was given adequate time to submit any additional evidence 
to the RO before the certification of the claim to the Board.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  In the present 
claim, because all issues are being denied, any failure of VA 
to notify the veteran of any requirement under Dingess is 
harmless error.  

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Analysis - Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, Part 4 (2005).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2005).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

All Radicular Groups
851
3
Paralysis of:
Major
Minor

Complete
90
80

Incomplete:

  Severe
70
60

  Moderate    
40
30

  Mild
20
20
861
3
Neuritis
871
3
Neuralgia
38 C.F.R. § 4.124a, Diagnostic Codes 8513, 8613, 8713 (2005).

Sciatic Nerve
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis
872
0
Neuralgia
38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2005).


The veteran's service medical records show that in April 
1965, he was diagnosed with aortic stenosis.  An October 1983 
private medical record from the Kaiser Foundation Hospital 
shows was admitted and treated for a left completed stroke.  
The Board granted service connection for the veteran's CVA 
and the RO implemented the Board's decision in a September 
2002 rating decision granting service connection for 
residuals of a CVA, right upper extremity with a 20 percent 
evaluation, effective June 4, 1996, and residuals of a CVA, 
right lower extremity with a 10 percent evaluation, effective 
June 4, 1996, the day the veteran's informal claim was 
received at VA.  The veteran disagreed with the disability 
ratings and the effective date awarded for service 
connection.

After review of the evidence of record, the Board finds that 
an evaluation in excess of 20 percent for the veteran's 
residuals of a CVA, right upper extremity is not warranted 
because the veteran's right upper extremity disability is not 
found to be moderate.  38 C.F.R. § 4.124a, Diagnostic Code 
8513 (2005).  Further, the Board finds that an evaluation in 
excess of 10 percent for the veteran's residuals of a CVA, 
right lower extremity is not warranted because his right 
lower extremity disability is also not found to be moderate.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).

As such, the Board notes that in May 2001, the veteran 
underwent a VA examination wherein he reported having 
symptoms of numbness and tingling and weakness involving the 
right side of the body about eight times in the last 18 
years, all lasting about two days before resolving 
completely.  He stated that he could use his hands on both 
sides, but felt that the right side was weaker.  He could 
walk with no difficulties and denied any bowel or bladder 
incontinence.  He also had no difficulties with activities of 
daily living.  Physical examination revealed a subtle right-
sided facial weakness.  The right upper extremity was limited 
by shoulder joint pain and tenderness; however, there was 
mild to moderate weakness of the right upper extremity in an 
upper motor distribution and a mild upper motor type weakness 
in the right lower extremity.  Deep tendon reflexes were 
brisk on the right.  Toes were bilaterally downgoing and 
coordination was fine.  Romberg was fine and the veteran 
could walk on his toes and heels.  The examiner opined that 
the current residuals of the veteran's CVA included partial 
loss of the right upper extremity and right lower extremity 
due to the mild upper motor type weakness, mild to moderate 
dysarthria, and mild circumduction of gait, favoring the 
right side.

VA outpatient treatment records from April 2004 to December 
2005 were also reviewed.  A March 2004 record reveals that 
the veteran reported a shaking in his legs that occurred 
while he was standing or walking without loss of 
consciousness.  Physical examination revealed full strength 
with no drift during motor examination.  He had moderate 
increase in reflexes, especially in the right leg with 
plantar up going on that side.  The rest of the motor 
examination was unremarkable.  His gait was mildly spastic 
with mild limping to the right side.  Romberg was negative.

A February 2005 VA outpatient treatment record shows that the 
veteran had no neuro-related symptoms, which included no 
weakness, sensory symptoms, visual symptoms, gait 
disturbance, headaches, dizziness, or bladder dysfunction.

An October 2005 VA outpatient treatment record includes a 
neurologic examination, which revealed normal motor strength 
of all right upper and lower extremity muscle groups.  There 
was decreased vibration bilaterally with it being worse on 
the left.  The reflexes were hyperreflexive with reflexes 
more pronounced on the right side.  Heel to shin was intact.  
There were bilateral hand tremors, worse on the left.  He had 
a normal gait but had Romberg with him falling to the left 
side.  A November 2005 VA medical record shows normal pedal 
pulses and good sensation bilaterally. 

As noted above, the veteran's symptoms are not considered 
moderate because although he was found to have mild to 
moderate weakness of the right upper extremity during the May 
2001 VA examination, it was noted that he had only mild upper 
motor type weakness and mild weakness of the right lower 
extremity and mild spastic gait.  In addition, the March 2004 
VA treatment record showed full strength and the October 2005 
VA treatment record showed normal motor strength.  Further, 
his reflexes are shown to be brisker than average, but he is 
also shown to have normal sensation.  Moreover, the veteran 
reports having numbness, tingling and weakness on the right 
side of his body only eight times in the last 18 years, which 
does not show that he has a consistent disability warranting 
an increase in his current 20 percent evaluation for the 
right upper extremity, and his current 10 percent evaluation 
for the right lower extremity.  Therefore, the Board finds 
that an evaluation in excess of 20 percent for the veteran's 
residuals of a CVA, right upper extremity, and an evaluation 
in excess of 10 percent for the veteran's residuals of a CVA, 
right lower extremity are not warranted.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8513, 8520 (2005).

Earlier Effective Date- Analysis

The veteran and his representative argue that the veteran 
should be entitled to an earlier effective date for the grant 
of service connection for a CVA because he had submitted a 
claim for service-connected compensation prior to June 4, 
1996.

The Board notes that the effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release from service if an 
application therefore is received within one year from such 
date of discharge or release.  Otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).

The Board also notes that in March 1984, the veteran 
submitted a claim to the RO for blood clots in the head.  It 
is noted that the veteran completed the section titled "Net 
Worth of Veterans and Dependents."  The instructions for 
this section are that the section should be completed ONLY if 
the veteran is applying for non-service-connected pension.  
In May 1984, the RO denied the veteran's claim for non-
service-connected pension.  The veteran did not submit a 
notice of disagreement or a letter stating that instead he 
was filing a claim for service-connected compensation.  
Instead, the RO further adjudicated his non-service-connected 
pension claim by issuing a rating decision in April 1985 
denying his claim, for which the veteran submitted a notice 
of disagreement in May 1985.  A June 1985 statement of the 
case characterized the issue as entitlement to non-service-
connected pension benefits.  The veteran was eventually 
awarded non-service-connected pension in a March 1986 RO 
rating decision.  The claims folder shows that the veteran 
was aware that the RO was adjudicating his claim as a non-
service-connected pension claim and not a claim for service-
connected compensation, as he submitted a notice of 
disagreement with the April 1985 RO rating decision denying 
his claim for non-service-connected pension, and the RO 
issued a statement of the case listing the issue as 
entitlement to non-service-connected pension.  Therefore, the 
Board finds that the March 1984 claim was not a claim for 
service-connected compensation, but rather a claim for non-
service-connected pension.

Further procedural history in the claims folder shows that 
the veteran did not submit a claim for service-connected 
compensation for his CVA prior to June 4, 1996.  In June 
1986, the veteran submitted a claim for reopened pension and 
to determine his eligibility for housebound or aid and 
attendance benefits.  In March 1987, the RO denied the 
veteran's claim for aid and attendance benefits.  A May 1987 
letter from the veteran stated that he had also requested 
housebound eligibility and noted that the March 1987 rating 
decision did not address housebound eligibility.  At this 
time, the Board finds that if the veteran had indeed 
submitted a claim for service-connected compensation, he had 
the opportunity to alert the RO that they had not adjudicated 
his claim.  However, he only mentioned that they had not 
addressed the issue of housebound eligibility.  Further, in 
March 1989, the veteran requested that the RO reopen his 
claim for housebound or aid and attendance benefits.  In May 
1989, the RO again denied the veteran's claim.  In November 
1994, the veteran submitted a claim for service connection 
for his emphysema condition.  He was denied service 
connection for his emphysema condition in an August 1995 RO 
rating decision.  In October 1995, the veteran again 
submitted a claim for aid and attendance benefits.  He was 
denied this benefit in a May 1996 RO rating decision.

Finally, on June 4, 1996, the veteran submitted a claim for 
service-connected benefits, which the RO accepted as an 
informal claim for service connection for a CVA.  Therefore, 
it is shown by the evidence in the claims folder that the 
veteran had not submitted a claim for service connection for 
a CVA prior to June 4, 1996.  Moreover, he was aware that the 
claims that were previously adjudicated were not for service 
connection for a CVA; rather, they were for non-service-
connected pension, yet he did not inform the RO that he had 
instead filed a claim for service connection for a CVA.  
Therefore, the Board finds that the veteran has not submitted 
a claim for service connection for a CVA prior to June 4, 
1996; hence, an effective date for service connection for a 
CVA prior to June 4, 1996, is not warranted.  38 C.F.R. 
§ 3.400 (2005).


ORDER

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a CVA, right upper extremity is 
denied.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a CVA, right lower extremity is 
denied.

3.  Entitlement to an effective date earlier than June 4, 
1996 for the grant of service connection for residuals of a 
CVA, right upper extremity is denied.

4.  Entitlement to an effective date earlier than June 4, 
1996 for the grant of service connection for residuals of a 
CVA, right lower extremity is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


